     Case 1:15-cv-08725-GBD-RWL Document 256-55 Filed 09/13/19 Page 1 of 2
                                   Highly Confidential


                                                                           Page 1
 1            JEROME CONTAMINE - VOLUME I
 2              UNITED STATES DISTRICT COURT
 3         FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   ---------------------------------
                                                     )
 6   UMB BANK, N.A., as Trustee,                     )
                                                     )
 7             Plaintiff                             )
                                                     )
 8   vs.                                             ) No. 15 Civ. 08724 (GBD)
                                                     )
 9   SANOFI,                                         )
                                                     )
10             Defendant                             )
     ---------------------------------
11

12

13                         VOLUME I
14                  HIGHLY CONFIDENTIAL
15             DEPOSITION OF JEROME CONTAMINE
16              WEDNESDAY, SEPTEMBER 5, 2018
17                 WEIL, GOTSHAL & MANGES
18                   2 RUE DE LA BAUME
19                     PARIS, FRANCE
20

21

22

23   Reported by:    Sandra A. Deschaine, CSR, RPR,
24   CLR, CRA
25   Job No. 146890

                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-55 Filed 09/13/19 Page 2 of 2
                                   Highly Confidential


                                                                              Page 292
 1           JEROME CONTAMINE - VOLUME I
 2          Q.     Correct?       That's what this
 3   document shows; yes?
 4          A.     That's what this document shows.
 5          Q.     And then there's a risk that if
 6   you have a slower ramp-up in Europe, in the
 7   EU 5, that too will reduce sales against the
 8   milestone, correct?
 9          A.     So, sir, this is correct.                        This is
10   about forecasting.          This is about
11   forecasting.      So the question I had is are we
12   going to pay this milestone or not?                           The
13   answer from the finance team is highly
14   different scenario, and based on this
15   scenario, and they give me some details, on
16   this additional scenario we pay the CVR
17   milestone.     It's what he says, unless you are
18   not approved in the U.S., that's it.
19          Q.     Do you know what the CVR agreement
20   is?
21          A.     I do not know the details.
22          Q.     Do you know what the phrase
23   "diligent efforts" means?
24                  MR. NEUWIRTH:             Are you talking
25          about the phrase "diligent efforts" in

                        TSG Reporting - Worldwide   877-702-9580
